Citation Nr: 0203074	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from July 1945 to 
January 1947.  He died on October [redacted], 1998.  The appellant is 
his widow.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO in February 2001 for additional development in view 
of the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  The case is now again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998, due to metastatic 
lung cancer with a history of bladder cancer, diabetes 
mellitus, and chronic obstructive pulmonary disease 
contributing to his death. 

2.  At the time of his death, service connection had been 
established for a left hydrocele, rated noncompensable.  

3.  Lung cancer, bladder cancer, diabetes mellitus, and 
chronic obstructive pulmonary disease were not manifested 
during the veteran's active military service or for many 
years thereafter.

4.  There was no etiological relationship between the 
veteran's cancer and his service-connected hydrocele.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disability did not affect 
a vital organ, accelerate the veteran's death or contribute 
to his death in any manner.


CONCLUSIONS OF LAW

1.  The veteran's lung cancer, bladder cancer, diabetes and 
chronic obstructive pulmonary disease were not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 

2.  The veteran's lung cancer, bladder cancer, diabetes and 
chronic obstructive pulmonary disease were not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2001). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, during the course of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records as well as post-service records.  Additionally, VA 
has now obtained a medical opinion.   Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

A.  Principal Cause of Death. 

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In the present case, the cause of the veteran's death was 
reported on his death certificate as metastatic lung cancer 
of years duration.  The following disorders were reported as 
contributing to death but not resulting in the underlying 
cause of death:  diabetes mellitus Type II and chronic 
obstructive pulmonary disease.  In a May 1999 letter, the 
same physician who signed the death certificate indicated 
that he wished to add a history of bladder cancer as a 
contributing cause of death.  The veteran's death certificate 
shows that an autopsy was not performed. 

At the time of the veteran's death, service connection had 
been established for only one disability, a left hydrocele.  
A noncompensable rating was in effect . 

1.  Direct Service Connection.

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For veteran's who 
have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors and diabetes, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the appellant has not articulated any contentions 
regarding direct service connection, the Board has 
nevertheless reviewed the entire record, including the 
veteran's service medical records.  However, there is no 
evidence of lung cancer, bladder cancer, diabetes, or chronic 
obstructive pulmonary disease during service or for a number 
of years thereafter.  Service medical records do show 
treatment for epididymitis and a left hydrocele.  However, no 
abnormalities of the bladder were noted.  The report of the 
veteran's discharge examination in December 1946 shows that 
his genito-urinary system was clinically evaluated as normal.  
Likewise, his lungs were clinically evaluated as normal and a 
chest x-ray was negative.  His endocrine system was also 
reported to be normal. 

Post-service medical records show that a VA chest x-ray in 
1987 was interpreted as showing chronic obstructive pulmonary 
disease.  A blood test in 1987 showed an elevated glucose 
level, but it is not clear that diabetes was reported as a 
diagnosis at that time.  The report of a VA examination in 
1988 includes a notation that chronic obstructive disease was 
diagnosed six years before.  It was noted that the veteran 
had been followed by the genito-urinary clinic for impotence, 
but there was no reference to any bladder problems.  Blood 
testing at the time of the 1988 examination also revealed an 
elevated glucose level.  VA medical records dated in the 
1990's include diagnoses of chronic obstructive pulmonary 
disease and adult-onset diabetes mellitus.  Medical records 
dated in 1996 show that transitional cell carcinoma of the 
bladder was diagnosed as well as metastasis to the right 
lower rib.  One record dated in February 1997 also includes 
history provided by the veteran of surgical removal of a 
hydrocele in the 1970's in addition to on during military 
service and another at a VA facility in 1947.  Other medical 
records in the late 1990's document lung cancer.  However, 
none of these medical records include any comments or 
opinions suggesting any link between any cancer, diabetes or 
chronic obstructive pulmonary disease and the veteran's 
period of military service. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's bladder cancer was manifested during service, that 
it was manifested within one year of his discharge from 
service, or that it was otherwise related to his military 
service.  Likewise, the preponderance of the evidence is 
against a finding of any etiological relationship between the 
veteran's lung cancer, diabetes and chronic obstructive 
pulmonary disease, and his military service.  These disorders 
also clearly were first manifested many years after service.   

2.  Secondary Service Connection.

Although a basis for establishing service connection on a 
direct basis has not been demonstrated, applicable law also 
contemplates service connection on a secondary basis.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

As noted earlier, the veteran's only service-connected 
disability was a left hydrocele.  The appellant's basic 
contention is that the veteran's bladder cancer was somehow 
related to that service-connected disability.  However, 
opinions regarding medical causation require medical skills 
and must be made by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As laypersons, neither the appellant 
nor the Board are competent to render such opinions.  
Recognizing this, the Board remanded the case to the RO in 
February 2001 to obtain a review of the claims file and a 
medical opinion. 

In an August 2001 report, a VA medical examiner indicated 
that he had reviewed all of the claims file which documented 
hydroceles in 1944 with surgical procedures on the left side 
in 1947 and 1970.  He also noted a diagnosis of bladder 
cancer in 1996.  The examiner commented that a causal 
relationship between bladder cancer and hydroceles had never 
been recorded in literature.  The examiner further stated 
that there was no association of a hydrocele causing bladder 
cancer or any other cancer.  He indicated that the veteran's 
bladder cancer most likely came from the veteran's many year 
history of cigarette smoking.  He concluded that the 
veteran's hydrocele did not cause his bladder cancer and had 
never been associated with bladder cancer.  Given the 
examiner's review of the claims file and the medical nature 
of the underlying question, the Board finds that this medical 
opinion must be given considerable weight.  The clear 
preponderance of the evidence is therefore against a finding 
of any secondary relationship, including by aggravation, 
between the veteran's service-connected hydrocele and any 
disorder listed as a cause of death. 

B.  Contributory Cause of Death. 

The preponderance of the evidence is also against a finding 
that the veteran's service-connected hydrocele was a 
contributory cause of death.  38 C.F.R. § 3.312.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  The veteran's 
left hydrocele was not listed on the death certificate as a 
contributing cause of death nor on the addendum letter dated 
in May 1999.  This suggests that the medical doctor who 
certified the cause of the veteran's death was of the medical 
opinion that there was no contributing relationship.  A 
review of medical records dated in the late 1990's does not 
otherwise show that the service-connected hydrocele had any 
impact on any of the disorders which caused or contributed to 
cause the veteran's death. 

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or to his service-connected hydrocele.  In reaching 
this determination, the Board is unable to find such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

